Exhibit 10.58

Summary of Compensation for Executive Officers

Following is a description of the compensation arrangements for each of PC
Connection, Inc.’s (the “Company’s”) executive officers. The Company’s executive
officers consist of: (i) Patricia Gallup, Chairman and Chief Executive Officer;
(ii) Jack Ferguson, Executive Vice President, Treasurer, and Chief Financial
Officer; (iii) Timothy McGrath, Executive Vice President, Enterprise Group,
(iv) David Beffa-Negrini, Senior Vice President, Corporate Marketing and
Creative Services; and (v) Bradley Mousseau, Senior Vice President, Human
Resources.

The Compensation Committee annually sets the compensation of the Chief Executive
Officer. The Compensation Committee also reviews the recommendations of the
Chief Executive Officer regarding the compensation of the Company’s other
executive officers. The Compensation Committee seeks to achieve three broad
goals in connection with the Company’s compensation philosophy and decisions
regarding compensation. First, the Company is committed to providing executive
compensation designed to attract, retain, and motivate executives who contribute
to the long-term success of the Company and are capable of leading the Company
in achieving its business objectives in the competitive and rapidly changing
industry in which the Company operates. Second, the Company wants to reward
executives for the achievement of company-wide business objectives of the
Company. By tying compensation in part to achievement, the Company believes that
a performance-oriented environment is created for the Company’s executives.
Finally, compensation is intended to provide executives with an equity interest
in the Company so as to link a meaningful portion of the compensation of the
Company’s executives with the performance of the Company’s Common Stock.

Compensation for the Company’s executives generally consists of three elements:

 

  •  

salary—levels are generally set by reviewing compensation for competitive
positions in the market and considering the executive’s level of responsibility,
qualifications, and experience, as well as the Company’s financial performance
and the individual’s performance;

  •  

bonus—amounts are generally based on achievement of the Company’s performance
goals in any given year; and

  •  

equity awards—equity awards provide long-term incentives to promote and identify
long-term interests between the Company’s employees and its stockholders and to
assist in the retention of executives.

 



--------------------------------------------------------------------------------

The following table lists the 2007 annual salaries and bonuses of the Company’s
executive officers:

 

     Salary    Bonus Patricia Gallup
Chairman and Chief Executive Officer    $ 500,000    $ 524,000 Timothy McGrath
(1)
Executive Vice President, Enterprise Group    $ 423,846    $ 461,100 Jack
Ferguson (2)
Executive Vice President, Treasurer, and Chief Financial Officer    $ 297,885   
$ 324,900 Bradley Mousseau
Senior Vice President, Human Resources    $ 240,000    $ 128,500 David
Beffa-Negrini
Senior Vice President, Corporate Marketing and Creative Services    $ 217,692   
$ 119,300

 

  (1) Mr. McGrath was appointed Executive Vice President, Enterprise Group on
May 15, 2007. Prior to his appointment, Mr. McGrath had been serving as Senior
Vice President, PC Connection Enterprises.

  (2) Mr. Ferguson was appointed Executive Vice President on May 15, 2007. Prior
to his appointment, Mr. Ferguson had been serving as Senior Vice President.

The Company granted equity awards in 2007 to the Company’s executive officers,
as shown below:

 

     Stock
Options
(# of Shares)    Restricted
Stock
Awards
(# of Shares)    Exercise
or Base
Price of
Options Jack Ferguson
Executive Vice President, Treasurer, and Chief Financial Officer    50,000   
25,000    $ 13.13 Timothy McGrath
Executive Vice President, Enterprise Group    140,000    —      $ 13.13